 

 

 

é Case 1:19-cv-03928-RLY-DML._Documen - led 01/07/19 Page 1 of 1 PagelD #:

I. Leura Fi, Briggs, Clerks of the United tates Ditriet Court
for the Douthern District of Indiana, do hereby cortfy that

REBECCA L. LOEFFLER

was duly admitted and qualified as an Hutorney and Counselor of taid Court
on the 11h Day of July LD; 2006, and is in good standing at a member of the bar of
daid, @ourt.

Clenk ofthe Vjpitecd ates isenie Count

% SL Ce

— to

Bepaty ‘Cllork

Issued: December 21, 2018

 

 
